Citation Nr: 0529012	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected fibromyalgia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1982 
to December 1991.  She was medically discharged from service 
due to fibromyalgia.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision, in 
which the RO denied service connection for depression, to 
include as secondary to service-connected fibromyalgia, and a 
June 2003 rating decision, in which the RO denied a TDIU.  

The appellant filed a Notice of Disagreement (NOD) in regard 
to both issues in August 2003.  The RO issued a Statement of 
the Case (SOC) in regard to depression in September 2003, and 
issued an SOC in regard to a TDIU in December 2003.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2003.  The RO 
issued a Supplemental Statement of the Case (SSOC) in regard 
to depression in December 2003, and issued an SSOC in regard 
to both claims in March 2004.  

In July 2005, the undersigned Veterans Law Judge referred the 
issue of secondary service connection for an acquired 
psychiatric disorder to the Veterans Health Administration 
(VHA) for a specialist's opinion.  The requested specialist's 
opinion was received from VHA in August 2005 and has been 
associated with the file.  

The Board's decision on the claim for secondary service 
connection for an acquired psychiatric disorder is set forth 
below.  The claim for a TDIU is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action, on her part, 
is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder have been accomplished.

2.  Service connection is in effect for fibromyalgia with 
somatoform disorder, currently rated as 40 percent disabling.

3.  Post-service records reflect psychiatric disability 
variously diagnosed as recurrent major depression, bipolar 
disorder, and schizoaffective disorder.

4.  The weight of the competent medical evidence establishes 
that it is at least as likely as not that the appellant's 
current acquired psychiatric disorder is secondary to her 
service-connected fibromyalgia.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
criteria for service connection an acquired psychiatric 
disorder, as secondary to service-connected fibromyalgia, are 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.310(a) (2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of secondary service connection 
for an acquired psychiatric disorder has been accomplished.  


II.  Factual Background

While the appellant's service medical records show no actual 
diagnosis of depression during active service, these records 
reflect that the appellant was treated on a trial basis with 
non-steroidal anti-inflammatory medications and tricyclic 
anti-depressants, in an attempt to treat her fibromyalgia 
syndrome.  The report of an October 1991 psychiatric 
evaluation includes an Axis I diagnosis of undifferentiated 
somatoform disorder, severe, manifested by physical 
complaints resulting in social and occupational impairment in 
excess of what would be expected from the physical findings.  
The examiner noted that the appellant had denied being 
depressed.  

The appellant was medically discharged from service in 
December 1991, with diagnoses of fibromyalgia syndrome and 
somatoform pain disorder.  There is no prior history of 
history of psychiatric illness or treatment.

By rating decision of December 1991, the appellant was 
granted service connection and assigned an initial 30 percent 
rating for undifferentiated somatoform disorder, manifested 
as fibromyalgia syndrome.  [A rating decision in August 2002 
increased the disability rating for fibromyalgia to 40 
percent.]

Post-service records reflect that the appellant began 
receiving treatment from M. A. Febo, M.D., a staff 
psychiatrist with the Department of the Army, in October 
2000.  In an August 2001 medical statement, Dr. Febo 
indicated that the appellant presented with a history of 
depression, recurrent, of many years duration.  She then 
reported that she had not sought help for depression because 
she felt that her symptoms were related to her fibromyalgia.  
Treatment included psychotropic medications and 
psychotherapy; Dr. Febo diagnosed the appellant with major 
depression, recurrent, severe with psychotic features.  Based 
on the foregoing, Dr. Febo opined that the appellant's 
current severe depression diagnosis and her stated diagnosis 
in 1991 were interrelated.  Dr. Febo also opined that part of 
the appellant's clinical pain syndrome was, indeed, a 
somatization of her underlying severe depression.
      
During a March 2002 VA contract examination, the examiner 
diagnosed the appellant with schizo affective disorder.  The 
examiner opined that the diagnosis did not manifest itself 
until after the appellant left military service.  The 
examiner added that the appellant's recurrent problems with 
depression and paranoia were most prominent, and did not seem 
to be apparent at the time of the appellant's military 
discharge.  The examiner indicated that it was possible that 
the appellant's mental health problems and difficulty 
functioning in the military possibly could have been symptoms 
of her current diagnosis, although the examiner could not 
state this with certainty.
      
Records received from the Social Security Administration in 
April 2003 reflect that the appellant underwent a 
psychological examination by M. Fray, Ph.D., in November 
1997.  At that time, Axis I diagnoses included major 
depression, recurrent, moderate; and panic disorder without 
agoraphobia, acute.

During a VA contract examination in April 2003, the examiner 
diagnosed the appellant with bipolar disorder, not otherwise 
specified, with history of psychotic features, and with 
somatoform disorder.  The examiner indicated that the appellant 
had met the criteria for somatoform disorder, diagnosed at the 
time of her discharge from military service.  The examiner opined 
that the appellant's bipolar disorder with history of psychotic 
features had its onset after the appellant's military service.

In the October 2003 statement of the case, the RO indicated that 
the appellant's symptoms of depression had been considered in the 
evaluation of the service-connected fibromyalgia with somatoform 
disorder.
 
In a February 2004 medical statement by T. Kremenski, M.N., 
M.P.H, a nurse practitioner (NP) with the Department of the 
Army, NP Kremenski indicated that mood disorders, such as 
depression, were more common among patients with fibromyalgia 
syndrome when compared with the general population.  NP 
Kremenski opined that it was very possible that the diagnosis 
of a mental health disorder, such as major depression, could 
have been identified back in 1991, had the appellant 
undergone a formal evaluation; and that a mental health 
professional could better provide an estimate of when the 
appellant's current diagnosis of major depression began.

In July 2005, the Board referred the case to VHA for a 
specialist's opinion.  The VA staff psychiatrist to whom the 
request was referred reviewed appellant's claims file.  In an 
August 2005 opinion, Dr. M. A. Toshcoff noted that, since her 
discharge from service, the appellant has been variously 
diagnosed with mood disorders including recurrent major 
depression, bipolar disorder, and schizoaffective disorder 
with a prominent mood component.  Dr. Toschcoff stated that 
appellant's acquired psychiatric disorder appeared to be 
separate and distinct from the service-connected fibromyalgia 
with somatoform disorder, and required specialized 
psychiatric and psychopharmacological intervention.  In 
closing, Dr. Toshcoff stated that it is just as likely as not 
that there is a secondary causal relationship between 
appellant's current psychiatric disability and her service-
connected condition.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Service connection may presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for a psychosis) within a prescribed 
period after discharge from service (one year for a 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2004).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). 

In this case, the appellant is seeking service connection for 
an acquired psychiatric disorder, variously diagnosed, since 
service, as recurrent major depression, bipolar disorder, and 
schizoaffective disorder, to include as secondary to service-
connected fibromylagia.  

Initially, the Board notes that competent medical evidence 
does not clearly establish the existence of an acquired 
psychiatric disorder during service, or the presence of a 
psychosis within the first post-service year.  The Board 
finds, however, that the weight of the competent evidence-
specifically, the August 2005 VHA staff psychiatrist opinion 
obtained by the Board for the specific purpose of resolving 
the claim on appeal-establishes that it is at least as 
likely as not that the appellant's current acquired 
psychiatric disorder is secondary to her service-connected 
fibromyalgia.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds 
that service connection for an acquired psychiatric disorder, 
as secondary to service-connected fibromyalgia, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, as 
secondary to service-connected fibromyalgia, is granted.  


REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.   

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  In exceptional circumstances, where the 
claimant does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

To date, the RO has denied the appellant a TDIU because she 
not meet the percentage requirements and because the evidence 
did not show that appellant's service-connected 
fibromyalgia-previously, her only service-connected 
disability-rendered her unable to obtain or retain caused 
her to be unable to secure or follow substantially gainful 
employment.  In light of the grant of secondary service 
connection for an acquired psychiatric disorder, the Board 
finds that, after the acquired psychiatric disorder is rated, 
and the appellant's combined rating derived, the RO must 
readjudicate the claim for a TDIU, to include consideration 
of whether the criteria for invoking the procedures for 
assignment of a TDIU, on an extra-schedular basis, are met.  
See 38 C.F.R. § 4.16(b).  

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  After accomplishing any additional 
notification and/or development action 
deemed warranted by the VCAA, the RO 
should issue a rating decision 
implementing the Board's grant of 
service connection for an acquired 
psychiatric disorder as secondary to 
service-connected fibromyalgia, and 
assigning an initial rating for that 
disability.  Then, the RO should re-
adjudicate the claim for a TDIU in 
light of all pertinent evidence and 
legal authority, to include 
consideration of whether the criteria 
for invoking the procedures for 
assignment of a TDIU, on an extra-
schedular basis, are met.  

2.  If the benefits sought are not 
granted, the RO should furnish to the 
appellant and her representative a 
supplemental statement of the case that 
includes clear reasons and basis for 
all determination, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


